37 So.3d 938 (2010)
Travis Lee COTTEN, Appellant,
v.
STATE of Florida, Appellee.
Nos. 1D09-2415, 1D09-2416.
District Court of Appeal of Florida, First District.
June 10, 2010.
Nancy A. Daniels, Public Defender, and Carl S. McGinnes, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Brooke Poland, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. Echeverria v. State, 33 So.3d 802 (Fla. 1st DCA 2010).
DAVIS, VAN NORTWICK, and ROWE, JJ., concur.